                          UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


 SNYDER’S-LANCE, INC. and                       )
 PRINCETON VANGUARD, LLC,                       )
                                                )
                            Plaintiffs,         )
                                                )             Case No. 3:17-CV-00652
       v.                                       )
 FRITO-LAY NORTH AMERICA,                       )
 INC.,                                          )
                                                )
                            Defendant.          )


   MEMORANDUM IN OPPOSITION TO DEFENDANT’S MOTION FOR STAY OF
   BRIEFING SCHEDULE REGARDING MOTIONS FOR SUMMARY JUDGMENT

       Plaintiffs Snyder’s-Lance, Inc. and Princeton Vanguard, LLC (collectively, “Snyder’s-

Lance”) respectfully submit this brief in opposition to Defendant Frito-Lay North America,

Inc.’s (“Frito-Lay”) Motion for Stay of Briefing Schedule Regarding Motions for Summary

Judgment [D.E.55] to the extent that Frito-Lay seeks an indefinite stay “of all briefing deadlines

in connection with the [pending cross-motions for summary judgment].” For the reasons set

forth below, Snyder’s-Lance respectfully submits that an extension solely for the purpose of

resolving the pending motion to compel is appropriate, and that such extension be time limited

rather than indefinite.

       To the extent the Court denies Frito-Lay’s pending motion to compel in its entirety, Frito-

Lay’s deadline for filing its remaining briefs should be set for 10 days following such order

(reflecting the amount of time left on the current briefing schedule when Frito-Lay filed its

motion to compel). If there is any other judicial resolution of the discovery motion, the Court

should order the parties to submit a revised briefing schedule within 10 days of such resolution.



                                                1
       Case 3:17-cv-00652-KDB-DSC Document 56 Filed 02/20/19 Page 1 of 4
                                         BACKGROUND

       On August 30, 2018, Frito-Lay filed a motion for summary judgment, arguing that

“additional discovery and evidence is not necessary – or even appropriate.” [D.E. 28-1 at 1]. The

parties ultimately agreed in their Rule 26(f) Conference that discovery “will be limited to that

which is directly related to, and necessary to evaluate, any declarations and accompanying

exhibits to their respective dispositive motions.” [D.E. 31, ¶ 3]. On October 29, 2018, Snyder’s-

Lance opposed Frito-Lay’s motion for summary judgment and affirmatively moved for summary

judgment. [D.E. 33; D.E. 34]. Frito-Lay’s reply brief in support of its motion for summary

judgment, and its opposition to Snyder’s-Lance’s motion for summary judgment, are currently

due on March 1, 2019. [D.E. 52]. Frito-Lay has twice received extensions of time with the

consent of Snyder’s-Lance. [D.E. 48; D.E. 52]

       On November 20, 2018, Frito-Lay issued its First Set of Requests for Production to

Snyder’s-Lance. [D.E. 54-2]. Snyder’s-Lance served its objections and responses to those

requests on December 20, 2018. [D.E. 54-3]. On February 19, 2019 Frito-Lay filed a motion to

compel responses to three document requests. [D.E. 53].

                                          ARGUMENT

       In light of its motion to compel, Frito-Lay seeks an indefinite stay of the summary

judgment briefing schedule. As Snyder’s-Lance will set forth in more detail in its opposition to

the motion to compel, it has consistently objected to the requests that are the subject of the

motion to compel, and those requests seek documents far beyond the parties’ agreement that

discovery “be limited to that which is directly related to, and necessary to evaluate, any

declarations and accompanying exhibits to their respective dispositive motions.” [D.E. 31, ¶ 3].




                                                  2
      Case 3:17-cv-00652-KDB-DSC Document 56 Filed 02/20/19 Page 2 of 4
       The decision to issue a stay of briefing or proceedings is within the Court’s discretion.

Lowinger Johnston, No. 3:05CV316-C, 2005 WL 2557401, at *2 (W.D.N.C. Dec. 27, 2005).

Where a stay of briefing “will result only in further unnecessary delay,” it is proper to deny such

a request. Id. at *3. Here, Frito-Lay has articulated no reason that an indefinite stay of the

summary judgment briefing schedule is necessary, and Snyder’s-Lance opposes any such stay.

       Snyder’s-Lance does not, however, oppose an appropriate extension of the summary

judgment briefing schedule to allow for the resolution of the pending motion to compel. But

Snyder’s-Lance respectfully submits that the briefing schedule should be extended solely to

resolve that pending motion.

       To the extent the Court denies Frito-Lay’s motion to compel in its entirety (including if it

determines the motion is moot), Snyder’s-Lance proposes that Frito-Lay’s summary judgment

reply and opposition briefs be due 10 days from such decision – the same amount of time that

remained for Frito-Lay to file its briefs as of the time it filed its motion to compel. If there is any

other judicial resolution of the motion, Snyder’s-Lance proposes that the parties present a revised

briefing schedule to the Court within 10 days of the Court’s resolution of the motion to compel.

       Snyder’s-Lance respectfully submits that such a tailored extension for the limited purpose

of resolving the pending motion to compel will appropriately address the concerns of the parties

without unduly delaying the briefing schedule by suspending it indefinitely.




                                                   3
      Case 3:17-cv-00652-KDB-DSC Document 56 Filed 02/20/19 Page 3 of 4
Respectfully submitted this the 20th day of February, 2019.

                                            ELLIS & WINTERS LLP

                                            /s/ Alexander M. Pearce________
                                            Jonathan D. Sasser
                                            N.C. State Bar No. 10028
                                            Alexander M. Pearce
                                            N.C. State Bar No. 37208
                                            Post Office Box 33550
                                            Raleigh, North Carolina 27636
                                            Telephone: (919) 865-7000
                                            jon.sasser@elliswinters.com
                                            alex.pearce@elliswinters.com

                                            DEBEVOISE & PLIMPTON LLP
                                            David H. Bernstein*
                                            James J. Pastore*
                                            Jared I. Kagan*
                                            Michael C. McGregor*
                                            919 Third Avenue
                                            New York, New York 10022
                                            Telephone: (212) 909-6696
                                            dhbernstein@debevoise.com
                                            jjpastore@debevoise.com
                                            jikagan@debevoise.com
                                            mcmcgregor@debevoise.com

                                            Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                            and Princeton Vanguard, LLC

                                            *admitted pro hac vice




                                        4
Case 3:17-cv-00652-KDB-DSC Document 56 Filed 02/20/19 Page 4 of 4
